Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 11, 14-17, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the limitation “wherein the one or more of the liquid permeable surface” in line 7 is indefinite because it is not clear if “where the one or more” is directed to just the liquid permeable surface, or “one or more of” a, b, and c. That is, the claim potentially reads on one or more of the liquid permeable surface; however, only “a liquid permeable surface” was previous recited, thus lacking sufficient antecedent basis for “one or more liquid permeable surface”. Appropriate corrections are required. 
Claim 14 is rejected for similar reasons as claim 2 above, the limitation recited in line 15 of the claim. 
Claims 3, and 15-17 are rejected by virtue of their dependence on a rejected claim. 
 The term "tightly" in claims 11, 15, 22 and 23 is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of For sake of prior art interpretation, it will be construed that a lidding film that does not directly contact the food will constitute a lidding film that is not “tightly wrapped”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 12-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brander et al. (US 6,152,295, hereon referred to as “Brander ‘295”) in view of Vaughn et al. (US 2018/0057242),  and Barton (US 2017/0088297), and evidenced by Aguinaldo (5 Characteristics That All Fish Have in Common). 
Regarding Claim 1, Brander ‘295 discloses a method of preserving a food product comprising: placing comestible material (food products, Col. 2, Ln. 1-4) in a product containing space of a storage container (12) atop a platform (10) of a support structure (ribs 20, see Fig. 1), the storage container comprising an internal compartment (Fig. 1) having the product containing space, the support structure defining the platform (20) for supporting the comestible material, the internal compartment further comprising a reservoir (reservoir 18) below the platform, the reservoir being configured to retain liquid (Col. 2, Ln. 14-20), the platform and/or support structure being configured to direct liquid exuded from the 
enclosing the comestible material within the product containing space with a lid (11) disposed over the product containing space (Fig. 1) wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible food material (see figures 1, 3, and 4).
While Brander ‘295 is generic to food that bears liquid which are likely to be exuded from the products (see Col.1, Ln. 112-21), Brander ‘295 does not specifically disclose storing comestible finfish materials. However, it would have been obvious to one of ordinary skill in the art to apply similar packaging to other types of food that also exudes liquid during storage. In any case, Vaughn is further relied on to teach packaging products for storing poultry or seafood or other food products that releases liquid (see Abstract). Vaughn discloses that packages configured to collect and absorb liquid exudate from poultry and seafood products can be applicable to seafood including fish (see paragraph 91). The term “fish” used by Vaughn is construed to generally refer to common fish products such as salmon for example, and thus necessarily includes “finfish”. Also, according to evidentiary reference Aguinaldo, fins are an almost universal characteristic of fish (see section 5). 
Therefore, since fishes are known to exude liquid, it would have been obvious to one of ordinary skill in the art to store finfish in the packaging of Brander ‘295 to control its exudate within the packaging. 
Also, while Brander ‘295 discloses a lid to seal the storage container (11), he is silent to specifically reciting that the lid comprises an oxygen permeable material. Barton is directed to a food package configured for seafood (paragraph 89), particularly fresh fish (paragraph 3), and similarly comprises a tray having support structures for supporting comestible materials with a reservoir below the support structure (paragraph 49). Barton further discloses using an oxygen permeable film to prevent the formation of anaerobic bacterial spores such as Clostridium botulinum (paragraph 93). 
Therefore, since it is known that processing fresh fish presents the risk of developing anaerobic bacterial spores, it would have been obvious to one of ordinary skill in the art to provide an oxygen permeable lidding film to prevent the growth of anaerobic bacteria. Also, it would have been obvious to 
Regarding Claim 2, Brander ‘295 further teaches wherein the support structure defining the platform located above the reservoir (see 26 which is supported by the ribs 20 to be above reservoir 18, Fig. 1), the platform comprising a liquid permeable surface (liquid permeable cover 26); wherein the one or more liquid permeable surface are configured to direct liquid exuded from the comestible finfish material into the reservoir (Col. 6, Ln. 13-24).
Regarding Claim 3, Brander ‘295 further teaches wherein the support structure and/or platform comprising a liquid permeable surface made from a non-woven material (column 3, lines 56-63). 
Regarding Claim 6, Barton is further relied on to teach wherein the oxygen permeable material is an oxygen permeable lidding film (film 18). It is also noted that Brander’295 also utilizes lidding films (protective wraps, col 5, lines 1-5). 
Regarding Claim 7, Brander’295 does not teach providing vacuum within the product containing space. 
Regarding Claim 8, Brander’295 further teaches the comestible finfish material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2).
Regarding Claim 9, Brander’295 further teach wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space. 
Regarding Claim 10, the claim is rejected for reasons similar to Claims 1 and 7. Since Brander’295 does not teach providing a vacuum within the product containing space, and Barton is further relied on to teach an air permeable lidding film, it is construed that the internal pressure is equal to an external pressure of an ambient environment surrounding the container.
Regarding Claim 12
Regarding Claim 13, Brander’295 further teaches the comestible finfish material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2) and wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space.
Regarding Claim 14, as similarly discussed in the rejection of Claims 1-2, the combination of Brander ‘295, Vaughn, and Barton discloses a method of packaging and preserving comestible finfish material comprising: 
a. providing a storage container that defines an internal compartment (12 of Brander ‘295, referring to Figure 1 hereon), the internal compartment comprising a reservoir (18 of Brander ‘295) and a product containing space above the reservoir, the storage container comprising: 
i. a base (13 of Brander ‘295) and a sidewall (16 of Brander ‘295) extending upwardly from the base, the base and at least a portion of the sidewall extending therefrom defining the reservoir (18 of Brander ‘295), the reservoir being configured to retain liquid (Col. 1, Ln. 13-18 of Brander ‘295); and 
ii. a support structure disposed within the internal compartment (Ribs 20 of Brander ‘295), the support structure defining a platform (cover 26) located above the reservoir, the support structure and/or platform comprising one or more liquid permeable surface  (liquid permeable surface 26, Col. 6, Ln. 13-18 of Brander ‘295); 
iii. a lid comprising an oxygen permeable material (Paragraph 93 of Barton), 
wherein the liquid permeable surface is configured to direct liquid exuded from the comestible finfish material into the reservoir, the reservoir comprising an absorbent material (19), 
b. placing the comestible finfish material in the product containing space atop the platform, the comestible finfish being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (see Fig. 2); 
c. enclosing the comestible finfish material within the product containing space with the lid disposed over the product containing space (see 11, Fig. 1 of Brander ‘295); and, 

Regarding Claim 16, Brander’295 further teach wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space. Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed or vacuumed product containing space.
Regarding Claim 18, as discussed in the rejection of Claim 1 with respect to the Brander’295, Vaughn and Barton references, the combination discloses the structures of: 
A filled and closed package comprising an assembled storage container with comestible finfish material stored in a product containing space within the storage container, the storage container comprising a base and a sidewall extending upwardly from the base, the sidewall terminating at a peripheral edge surrounding a container opening (container 12 of Brander’295), the base and sidewall together defining an internal compartment having the product containing space and a support structure (tray 10 of Brander’295), the support structure defining a platform for supporting the comestible finfish material, the internal compartment further comprising a reservoir below the platform, the reservoir being configured to retain liquid, the platform and/or support structure being configured to direct liquid exuded from the comestible finfish material to the reservoir (Col. 6, Ln. 14-24 of Brander’295), the storage container comprising an absorbent material in the reservoir (19 of Brander’295), the comestible finfish material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2 of Brander’295), the storage container further comprising an oxygen permeable lidding film disposed over the container opening and sealed to the peripheral edge to enclose the comestible finfish material within the product containing space (see modification of Barton as applied in Claim 1), wherein: the lid provides a sufficient bidirectional exchange of oxygen to create an aerobic environment in the storage container for the comestible finfish material; a headspace is formed within a 
Regarding Claim 19, Brander ‘295 further teaches wherein the support structure and/or platform comprising a liquid permeable surface made from a non-woven material (column 3, lines 56-63). 


Claims 4, 5, 17, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination applied to Claims 1, 14  and 18, further in view of Brander (US 2003/0057114, hereon referred to as “Brander ‘114”). 
Regarding Claims 4 and 20, while the combination teachings an absorbent material that may be a polymeric substance (Brander ‘295 Col. 5, Ln. 9-14), they are silent to specifically gel-forming polymers and a mineral composition. However, Brander ‘114 is relied on to teach similar food packaging for absorbing liquid exuded from the food product stored in the packaging (see Abstract). Brander ‘114 discloses an absorbent material located in the liquid collection cavity comprising a combination of a gel-forming polymer and a mineral composition (paragraph 34). Brander’114 also discloses that the absorbent material achieves improved absorption capacity and exhibits minimal syneresis (paragraph 42). 
Therefore, since both Brander ‘114 and Brander ‘295 uses absorbent materials to absorb liquid exuded from food products, it would have been obvious to one of ordinary skill in the art to use the absorption material taught by Brander ‘114 to improve the absorption capacity and minimize syneresis. 
Regarding Claims 5 and 21, Brander’295 is silent to wherein the absorbent material comprises one or more odor absorbers selected from the group consisting of zinc chloride, zinc oxide and citric acid. However, Brander’114 discloses similar trays for absorbing the liquids exuded from similar comestible products, and further uses citric acid to provide antimicrobial activities (paragraph 26). 
Therefore, for reasons similar to claim 4, it would have been obvious to one of ordinary skill in the art to comprise citric acid within the absorbent material to provide antimicrobial properties. 
Regarding Claim 17, the claim is rejected for reasons discussed in Claims 4 and 5. 

Claims 11, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination applied to Claims 10, 14, and 18, further in view of Garavaglia et al. (US 2003/0203080).  
Regarding Claims 11, 15 and 22, Brander’295 discloses a container having a lid (11) which has been modified to a permeable lidding film as applied in Claim 1. Therefore, substituting the lid of Brander’295 at the same location would have resulted in a lidding film that is not tightly wrapped directly onto the comestible finfish material (see Fig. 1). In any case, Garavaglia is relied on to generically teach containers with lidding film sealed to the edge of the container, wherein a comestible fish product (paragraph 53) is stored. It is apparent in Fig. 2 that the lidding film is not “tightly wrapped directly onto the comestible finfish material”. Therefore, since Garavaglia is also directed to storing fresh fish products within containers absorbing liquid exuded by the fish (paragraph 22), it would have been obvious to one of ordinary skill in the art to apply a lidding film onto the edges of the package side walls such that it is not directly on the fish products based on known configurations in the art. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination applied to Claim 18, further in view of Brander (US 2003/0057114, hereon referred to as “Brander ‘114”) and Garavaglia et al. (US 2003/0203080).  
Regarding Claim 23, the claim is rejected for similar reasons discussed in Claims 19, 20 and 22. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 13-14 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/024600 in view of Vaughn et al. (US 2018/0057242) and Barton (US 2017/0088297).. 
Regarding Claims 1 and 10, copending claim 4 only differs in that the comestible material is mollusk instead of finfish and does not recite that the lid is an oxygen permeable lidding material and allows bidirectional exchange of oxygen to create an aerobic environment, wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible material. Vaughn is relied on to teach packaging products for storing poultry or seafood or other food products that releases liquid (see Abstract). Vaughn discloses that packages configured to 
Therefore, since fishes are known to exude liquid, it would have been obvious to one of ordinary skill in the art to store finfish to control its exudate within the packaging. 
As to the limitation of the oxygen permeable material allowing an exchange of oxygen, Barton is directed to a food package configured for seafood (paragraph 89), particularly fresh fish (paragraph 3), and similarly comprises a tray having support structures for supporting comestible materials with a reservoir below the support structure (paragraph 49). Barton further discloses using an oxygen permeable film to prevent the formation of anaerobic bacterial spores such as Clostridium botulinum (paragraph 93). 
Therefore, since it is known that processing fresh fish presents the risk of developing anaerobic bacterial spores, it would have been obvious to one of ordinary skill in the art to provide an oxygen permeable lidding film to prevent the growth of anaerobic bacteria. Also, it would have been obvious to provide “sufficient bidirectional exchange of oxygen” to sufficiently reduce anaerobic bacteria as suggested by Barton. 
Further regarding Claim 10, since the copending claims do not recite any vacuum, it is construed that the copending claims do not provide vacuum within the product containing spaces. Due to the oxygen permeable lidding film taught by Barton, it is also construed that the combination suggest an internal pressure equal to an external pressure.
Claims 2, 3, 4, 5, and 6 are disclosed by copending claims 2, 3, 7, 10, and 12 respectively. 
Since the copending claims do not recite vacuum or hermetic sealed, Claims 7, 9, 16 are therefore rejected by the copending claims. 
Regarding Claims 8 and 13, copending claim 2 discloses wherein the comestible finfish material is positioned above the absorbent material so as to not be in direct contact with the absorbent material (“the support structure defining the platform located above the reservoir”). Also, since the copending 
Regarding Claim 14, the claims are disclosed by 16. As similarly applied in Claim 1, Vaughn is relied on to show that it would have been obvious to substitute mollusk with finfish materials. 
Claims 17 is disclosed by copending Claim 7. 

Claims 11, 12 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combination applied to claim 10 and 14 of copending Application No. 16/024600, further in view of Garavaglia et al. (US 2003/0203080).  
Regarding Claim 12, the copending claim is silent to wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible finfish product. Garavaglia is relied on to generically teach containers for storing comestible food products that exudes liquid (paragraph 22), wherein a comestible fish product (paragraph 53) is stored. Garavaglia further teaches wherein a headspace is formed within a volume of the product containing space and beneath the lid (see Fig. 2). Therefore, it would have been obvious to use known container configurations for storing comestible food products in tray. 
Regarding Claims 11, and 15, the copending claims are silent to wherein the lidding film is not tightly wrapped directly onto the comestible finfish material. Garavaglia is relied on to generically teach containers with lidding film sealed to the edge of the container, wherein a comestible fish product (paragraph 53) is stored. It is apparent in Fig. 2 that the lidding film is not “tightly wrapped directly onto the comestible finfish material”. Therefore, since Garavaglia is also directed to storing fresh fish products within containers absorbing liquid exuded by the fish (paragraph 22), it would have been obvious to one of ordinary skill in the art to apply a lidding film onto the edges of the package side walls such that it is not directly on the fish products based on known configurations in the art. 
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792